DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. The Amendment filed on July 15, 2021 has been entered. Claims 1, 8–13, and 15 have been amended. No new claims have been added and no claims have been cancelled. Thus, claims 1–20 are pending and rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1–20 and are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is 
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–12) and a machine (claims 13–20), where the machine is substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. Therefore, we proceed to step 2A, Prong 1.  
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of receiving payment information in order to facilitate a payment transaction by: 
receiving, from a transaction originator, a request for a cryptogram;
in response to the request, generating an authentication code;
dividing the authentication code into a first code portion and a second code portion;
transmitting the first code portion to a, . . .;
transmitting the second code portion to the transaction originator, the transaction originator different from the. . . .;
receiving, from the transaction originator, a request for transaction data, the request for transaction data including said first code portion and said second code portion, at least partially in response to the transaction originator obtaining the first code portion, . . .; 
verifying the authentication code based on the first code portion and the second code portion included in the received request for transaction data;
in response to a result of the verifying step, generating the requested cryptogram; and
transmitting the generated cryptogram to the transaction originator.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., receiving payment information in order to facilitate a payment transaction).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, p. 2, ll. 9–10 of the specification). 
Dependent claims 2–8, 10–12, and 14–20 have all been considered and do not integrate the abstract idea into a practical application. The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea).

Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

6. Claims 1–3, 5–15, and 17–20 are rejected under 35 U.S.C. §103 as being unpatentable over Shanmugam (U.S. Pub. No. 2017/0300894) (hereinafter “Shanmugam”) in view of DUNJIC et al. (U.S. Pub. No. 2020/0382486) (hereinafter “Dunjic”).
Regarding claim 1, Shanmugam discloses receiving, from a transaction originator, a request for a cryptogram. Shanmugam states that “[c]ontinuing to refer to FIG. 4, the account holder may use the mobile device 406 to interact “over the air” with the digitization support server computer 302 to request a payment token to be provisioned to the child mobile device 402 via the account holder mobile device 406.” (See paragraph [0047]). The token here is synonymous with a cryptogram. 
Shanmugam discloses in response to the request, generating an authentication code. Shanmugam states that “[i]n some embodiments, provisioning of the payment token to the child's (or employee's) device may be via short range communications (or scanning a QR code) from the parent's/administrator's mobile device.” (See paragraph [0018]). The QR code here is the authentication code of the current invention. 
Shanmugam may not describe dividing the authentication code into a first code portion and a second code portion. However, Dunjic teaches dividing the authentication code into a first code portion and a second code portion. Dunjic states that “In some implementations, the session token may be divided into a first portion and a second portion. The at least a portion of the session token may be the first portion of the session token.” (See paragraph [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shanmugam to incorporate the 
Shanmugam may not describe transmitting the first code portion to a user device.  Dunjic teaches transmitting the first code portion to a user device. Dunjic states that “In some such implementations, the instructions, when executed by the processor, may further cause the computer server system to: send, to the mobile computing device using the communications module, an indication of the second portion of the session token. It may be that the mobile computing device reconstructs the session token by combining the second portion of the session token with at least a portion of the session token as reconstructed by the mobile computing device to yield the session token.” (See paragraph [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shanmugam to incorporate the teachings of Dunjic to transmit the first code portion to a user device. Doing so would allow for greater security in verifying a transaction. 
Shanmugam may not describe transmitting the second code portion to the transaction originator, the transaction originator different from the user device. However, Dunjic teaches transmitting the second code portion to the transaction originator, the transaction originator different from the user device. As stated above, Shanmugam discloses the transaction originator (see above). Dunjic states that “In a particular example, of validating a cryptogram, the second server computer system 150 may retrieve or derive the pre-defined key (i.e., where the pre-defined key discussed above is a symmetric key) and may then use the session token (as known to the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shanmugam to incorporate the teachings of Dunjic to transmit the second code portion to the transaction originator, the transaction originator different from the user device. Doing so would add an additional layer of security in processing the transaction. 
Shanmugam discloses receiving, from the transaction originator, a request for transaction data, the request for transaction data including said first code portion and said second code portion at least partially in response to the transaction originator obtaining the first code portion from the user device. Dunjic teaches the first and second portions of the authentication code (see above). Shanmugam states that “[c]ontinuing to refer to FIG. 4, the account holder may use the mobile device 406 to interact “over the air” with the digitization support server computer 302 to request a payment token to be provisioned to the child mobile device 402 via the account holder mobile device 406.” (See paragraph [0047]). Shanmugam also states that “In example embodiments of the process of FIG. 16 as described above, the mobile device 406 communicated data (such as an encrypted payment token) to the mobile device 402 via NFC, Bluetooth, or the like. Alternatively, however, transfer of data to the mobile device 402 may occur by the mobile device 406 displaying a barcode such as a QR code, and the mobile device scanning/reading the barcode.” See paragraph [0141]). This request must necessarily include the authentication code relating to the token as represented by the QR code. 
Shanmugam discloses verifying the authentication code based on the first code portion and the second code portion included in the received request for transaction data. Dunjic teaches the first and second portions of the authentication code (see above). Shanmugam states that “[m]oreover, it may often be the case that the account issuer 212 will engage in an ID&V (identification and verification) process with respect to the account holder who is making the provisioning request. Alternatively, the digitization support server computer 302 may perform the ID&V or some other form of user authentication without involving the account issuer 212. For example, where the account holder's mobile device is payment-enabled, and with biometric user authentication typically performed for each transaction, in such a case it may be sufficient for the account holder to be authenticated by the customary biometric user authentication method.” (See paragraph [0047]).
Shanmugam discloses that in response to a result of the verifying step, generating the requested cryptogram and transmitting the generated cryptogram to the transaction originator. Shanmugam states that “t]he payment token may be communicated via secure data channel from the digitization support server computer 302 to the ATM 702, and then the provisioning may be completed through a local See paragraph [0055]). This is only done once authentication is complete. 

	Regarding claims 2 and 3, Shanmugam discloses that the user device is a mobile device and that the mobile device is a smartphone. Shanmugam states that “[a]s is well-known, a device such as mobile device 1000 may function as what is in effect a pocket-sized personal computer (assuming for example that the mobile device is a smartphone), via programming with a number of application programs, or ‘apps’, as well as a mobile operating system (OS).” (See paragraph [0066]).

Regarding claim 5, Shanmugam discloses that the requested cryptogram is a sender cryptogram, said request for a cryptogram also requesting a recipient cryptogram. Shanmugam states that “t]he payment token may be communicated via secure data channel from the digitization support server computer 302 to the ATM 702, and then the provisioning may be completed through a local wireless data communication link between the ATM 702 and the mobile device 306.” (See paragraph [0055]). Hence, this token (“cryptogram”) is from the sender (the user device) but as well as the recipient (the merchant) in which the payment token must be presented to in order for the transaction to take place.

Regarding claim 6, Shanmugam discloses that the generating step includes generating said recipient cryptogram. Shanmugam states that “t]he payment token may be communicated via secure data channel from the digitization support server See paragraph [0055]). Hence, this token (“cryptogram”) is from the sender (the user device) but as well as the recipient (the merchant) in which the payment token must be presented to in order for the transaction to take place. Hence, the payment token is generated for use by both the user and merchant (“the recipient cryptogram”). 

Regarding claim 7, Shanmugam discloses that the recipient cryptogram is transmitted to the transaction originator with the sender cryptogram. Shanmugam states that “t]he payment token may be communicated via secure data channel from the digitization support server computer 302 to the ATM 702, and then the provisioning may be completed through a local wireless data communication link between the ATM 702 and the mobile device 306.” (See paragraph [0055]). The payment token must be transmitted to the transaction originator (or token storage entity) in order for the payment transaction to be completed. 

Regarding claim 8, Shanmugam discloses receiving a detokenization request, detokenizing payment credentials included in the detokenization request, and transmitting the detokenized payment credentials to a funds transfer network. Shanmugam states that “[r]eferring, then, to FIG. 20, at block 2002 the token service provider 204 may receive a de-tokenization request with respect to a current transaction undertaken with the payment-enabled mobile device 306 or 402. It may be assumed that up to that point, transaction processing has occurred generally in See paragraph [0156]). Shanmugam also states that “Then, at 2008, based on the rules, the token service provider 204 may determine whether, in accordance with the rules, the proposed transaction is permissible. (If so, it may be presumed that the transaction is completed, or at least de-tokenization is completed and a suitable transaction authorization request message is sent on for approval by the account issuer.)” (See paragraph [0158]).

Regarding claim 9, Shanmugam discloses sending a request for a cryptogram to a digitization service. Shanmugam states that “[c]ontinuing to refer to FIG. 4, the account holder may use the mobile device 406 to interact “over the air” with the digitization support server computer 302 to request a payment token to be provisioned to the child mobile device 402 via the account holder mobile device 406.” (See paragraph [0047]). The token here is synonymous with a cryptogram. 
Shanmugam may not describe receiving a first portion of an authentication code from a user device.  Dunjic teaches receiving a first portion of an authentication code from a user device. Dunjic states that “In some such implementations, the instructions, when executed by the processor, may further cause the computer server system to: send, to the mobile computing device using the communications module, an indication of the second portion of the session token. It may be that the mobile computing device reconstructs the session token by combining the second portion of the session token See paragraph [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shanmugam to incorporate the teachings of Dunjic to receive a first portion of an authentication code from a user device. Doing so would allow for greater security in verifying a transaction. 
Shanmugam may not describe receiving a second portion of the authentication code from the digitization service. However, Dunjic teaches receiving a second portion of the authentication code from the digitization service. As stated above, Shanmugam discloses the transaction originator (see above). Dunjic states that “In a particular example, of validating a cryptogram, the second server computer system 150 may retrieve or derive the pre-defined key (i.e., where the pre-defined key discussed above is a symmetric key) and may then use the session token (as known to the second server computer system 150), the identifying information for the mobile computing device 110 (however obtained) and the key to generate a cryptogram.” Hence, the second portion of the code must necessarily be used and transmitted to the server computer system in order to then generate a key to ultimately create a cryptogram. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shanmugam to incorporate the teachings of Dunjic to receive a second portion of the authentication code from the 
Shanmugam discloses transmitting a request for transaction data to the digitization service, the request for transaction data including the first and second portions of the authentication code. Dunjic teaches the first and second portions of the authentication code (see above). Shanmugam states that “[c]ontinuing to refer to FIG. 4, the account holder may use the mobile device 406 to interact “over the air” with the digitization support server computer 302 to request a payment token to be provisioned to the child mobile device 402 via the account holder mobile device 406.” (See paragraph [0047]). Shanmugam also states that “In example embodiments of the process of FIG. 16 as described above, the mobile device 406 communicated data (such as an encrypted payment token) to the mobile device 402 via NFC, Bluetooth, or the like. Alternatively, however, transfer of data to the mobile device 402 may occur by the mobile device 406 displaying a barcode such as a QR code, and the mobile device scanning/reading the barcode.” (See paragraph [0141]). This request must necessarily include the authentication code relating to the token as represented by the QR code. 
Shanmugam discloses receiving the cryptogram from the digitization service. Shanmugam states that “t]he payment token may be communicated via secure data channel from the digitization support server computer 302 to the ATM 702, and then the provisioning may be completed through a local wireless data communication See paragraph [0055]). This is only done once authentication is complete.

Regarding claim 10, Shanmugam discloses that the cryptogram is a sender cryptogram, and the cryptogram-receiving step includes receiving a recipient cryptogram. Shanmugam states that “t]he payment token may be communicated via secure data channel from the digitization support server computer 302 to the ATM 702, and then the provisioning may be completed through a local wireless data communication link between the ATM 702 and the mobile device 306.” (See paragraph [0055]). Hence, this token (“cryptogram”) is from the sender (the user device) but as well as the recipient (the merchant) in which the payment token must be presented to in order for the transaction to take place.

Regarding claim 11, Shanmugam discloses transmitting a funding transaction request to a payment services provider. Shanmugam states that “[a] computer 108 operated by an acquirer (acquiring financial institution; sometimes referred to as a “transaction acquirer”) is also shown as part of the system 100 in FIG. 1. The acquirer computer 108 may operate in a conventional manner to receive a payment account transaction authorization request message (sometimes referred to as an “authorization request”) for the transaction from the POS terminal 106. The acquirer computer 108 may route the authorization request via a payment network 110 to the server computer 112 operated by the issuer of a payment account that is associated with the payment card/device 102. As is also well known, the payment account See paragraph [0023]).

Regarding claim 12, Shanmugam discloses that the user device is a mobile device. Shanmugam states that “[a]s is well-known, a device such as mobile device 1000 may function as what is in effect a pocket-sized personal computer (assuming for example that the mobile device is a smartphone), via programming with a number of application programs, or ‘apps’, as well as a mobile operating system (OS).” (See paragraph [0066]).

Regarding claim 13, Shanmugam discloses a processor; and
a memory in communication with the processor, the memory storing program instructions, the processor operative with the program instructions to perform functions as follows. . . Shanmugam states that “[t]he mobile device 1000 further includes a mobile processor/control circuit 1006, which is contained within the housing 1003. Also included in the mobile device 1000 is a storage/memory device or devices (reference numeral 1008). The storage/memory devices 1008 are in communication with the processor/control circuit 1006. . .” (See paragraph [0066]).
Shanmugam discloses receiving, from a transaction originator, a request for a cryptogram. Shanmugam states that “[c]ontinuing to refer to FIG. 4, the account holder may use the mobile device 406 to interact “over the air” with the digitization See paragraph [0047]). The token here is synonymous with a cryptogram. 
Shanmugam discloses in response to the request, generating an authentication code. Shanmugam states that “[i]n some embodiments, provisioning of the payment token to the child's (or employee's) device may be via short range communications (or scanning a QR code) from the parent's/administrator's mobile device.” (See paragraph [0018]). The QR code here is the authentication code of the current invention. 
Shanmugam may not describe dividing the authentication code into a first code portion and a second code portion. However, Dunjic teaches dividing the authentication code into a first code portion and a second code portion. Dunjic states that “In some implementations, the session token may be divided into a first portion and a second portion. The at least a portion of the session token may be the first portion of the session token.” (See paragraph [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shanmugam to incorporate the teachings of Dunjic to divide the authentication code into a first code portion and a second code portion. Doing so would allow for greater security in verifying a transaction.  
Shanmugam may not describe transmitting the first code portion to a user device.  Dunjic teaches transmitting the first code portion to a user device. Dunjic states that “In some such implementations, the instructions, when executed by the processor, may further cause the computer server system to: send, to the mobile computing device See paragraph [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shanmugam to incorporate the teachings of Dunjic to transmit the first code portion to a user device. Doing so would allow for greater security in verifying a transaction. 
Shanmugam may not describe transmitting the second code portion to the transaction originator, the transaction originator different from the user device. However, Dunjic teaches transmitting the second code portion to the transaction originator, the transaction originator different from the user device. As stated above, Shanmugam discloses the transaction originator (see above). Dunjic states that “In a particular example, of validating a cryptogram, the second server computer system 150 may retrieve or derive the pre-defined key (i.e., where the pre-defined key discussed above is a symmetric key) and may then use the session token (as known to the second server computer system 150), the identifying information for the mobile computing device 110 (however obtained) and the key to generate a cryptogram.” Hence, the second portion of the code must necessarily be used and transmitted to the server computer system in order to then generate a key to ultimately create a cryptogram. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shanmugam to incorporate the 
Shanmugam discloses receiving, from the transaction originator, a request for transaction data, the request for transaction data including said first code portion and said second code portion at least partially in response to the transaction originator obtaining the first code portion from the user device. Dunjic teaches the first and second portions of the authentication code (see above). Shanmugam states that “[c]ontinuing to refer to FIG. 4, the account holder may use the mobile device 406 to interact “over the air” with the digitization support server computer 302 to request a payment token to be provisioned to the child mobile device 402 via the account holder mobile device 406.” (See paragraph [0047]). Shanmugam also states that “In example embodiments of the process of FIG. 16 as described above, the mobile device 406 communicated data (such as an encrypted payment token) to the mobile device 402 via NFC, Bluetooth, or the like. Alternatively, however, transfer of data to the mobile device 402 may occur by the mobile device 406 displaying a barcode such as a QR code, and the mobile device scanning/reading the barcode.” (See paragraph [0141]). This request must necessarily include the authentication code relating to the token as represented by the QR code. 
Shanmugam discloses verifying the authentication code based on the first code portion and the second code portion included in the received request for transaction data. Dunjic teaches the first and second portions of the authentication code (see above). Shanmugam states that “[m]oreover, it may often be See paragraph [0047]).
Shanmugam discloses that in response to a result of the verifying step, generating the requested cryptogram and transmitting the generated cryptogram to the transaction originator. Shanmugam states that “t]he payment token may be communicated via secure data channel from the digitization support server computer 302 to the ATM 702, and then the provisioning may be completed through a local wireless data communication link between the ATM 702 and the mobile device 306.” (See paragraph [0055]). This is only done once authentication is complete. 

Regarding claims 14 and 15, Shanmugam discloses that the user device may be a mobile device and that the mobile device may be a smartphone.  Shanmugam states that “[a]s is well-known, a device such as mobile device 1000 may function as what is in effect a pocket-sized personal computer (assuming for example that the mobile device is a smartphone), via programming with a number of application See paragraph [0066]).

Regarding claim 17, Shanmugam discloses that the requested cryptogram is a sender cryptogram, said request for a cryptogram also requesting a recipient cryptogram. Shanmugam states that “t]he payment token may be communicated via secure data channel from the digitization support server computer 302 to the ATM 702, and then the provisioning may be completed through a local wireless data communication link between the ATM 702 and the mobile device 306.” (See paragraph [0055]). Hence, this token (“cryptogram”) is from the sender (the user device) but as well as the recipient (the merchant) in which the payment token must be presented to in order for the transaction to take place.

Regarding claim 18, Shanmugam discloses that the generating step includes generating said recipient cryptogram. Shanmugam states that “t]he payment token may be communicated via secure data channel from the digitization support server computer 302 to the ATM 702, and then the provisioning may be completed through a local wireless data communication link between the ATM 702 and the mobile device 306.” (See paragraph [0055]). Hence, this token (“cryptogram”) is from the sender (the user device) but as well as the recipient (the merchant) in which the payment token 

Regarding claim 19, Shanmugam discloses that the recipient cryptogram is transmitted to the transaction originator with the sender cryptogram. Shanmugam states that “t]he payment token may be communicated via secure data channel from the digitization support server computer 302 to the ATM 702, and then the provisioning may be completed through a local wireless data communication link between the ATM 702 and the mobile device 306.” (See paragraph [0055]). The payment token must be transmitted to the transaction originator (or token storage entity) in order for the payment transaction to be completed. 

Regarding claim 20, Shanmugam discloses receiving a detokenization request, detokenizing payment credentials included in the detokenization request, and transmitting the detokenized payment credentials to a funds transfer network. Shanmugam states that “[r]eferring, then, to FIG. 20, at block 2002 the token service provider 204 may receive a de-tokenization request with respect to a current transaction undertaken with the payment-enabled mobile device 306 or 402. It may be assumed that up to that point, transaction processing has occurred generally in accordance with the transaction model illustrated in FIG. 1 and/or in accordance with tokenization standards or specifications as referred to above.” (See paragraph [0156]). Shanmugam also states that “Then, at 2008, based on the rules, the token service provider 204 may determine whether, in accordance with the rules, the proposed See paragraph [0158]).

7. Claims 4 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Shanmugam in view of Dunjic and further in view of “KASSEMI et al. (U.S. Pub. No. 2021/0105589) (hereinafter “Kassemi”).
Regarding claim 4, Shanmugam in view of Dunjic may not describe that transaction originator is a social media platform. However, Kassemi teaches that transaction originator is a social media platform. Kassemi states that “The social media application 2302(a) on the customer's device receives the token (2311) and generates a link on the page associated with the token (2312). There may be more than one option generated. Each link is associated with a token generated by the e-commerce system 2303. The token may be located in various parts of the interface.” (See paragraph [0162]). The social media application features the social medial platform which allows for the use of a token in carrying out a transaction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shanmugam in view of Dunjic to incorporate the teachings of Kaseemi so that the transaction originator is a social media platform. Doing so would allow for the user to be able to conduct transactions in a variety of venues apart from traditional brick and mortar merchants. 

Kassemi teaches that transaction originator is a social media platform. Kassemi states that “The social media application 2302(a) on the customer's device receives the token (2311) and generates a link on the page associated with the token (2312). There may be more than one option generated. Each link is associated with a token generated by the e-commerce system 2303. The token may be located in various parts of the interface.” (See paragraph [0162]). The social media application features the social medial platform which allows for the use of a token in carrying out a transaction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shanmugam in view of Dunjic to incorporate the teachings of Kaseemi so that the transaction originator is a social media platform. Doing so would allow for the user to be able to conduct transactions in a variety of venues apart from traditional brick and mortar merchants. 

Prior Art Not Relied Upon
8. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
1. Bock et al. (U.S. Pub. No. 2020/0380113) teaches a system and method for authenticating a mobile device in order to authorize a transaction. 

Response to Arguments
9.  Applicant’s arguments filed on July 15, 2021 have been fully considered.
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection. Notwithstanding, the amended claims have been addressed with regard to the 35 U.S.C. §101 rejection discussed above, and considered under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Applicant is directed to the above full Alice/Mayo analysis in view of the amended claims, including consideration of the USPTO Guidance as applied to those claims. The abstract idea has been restated herein in the 35 U.S.C. §101 rejection analysis in light Applicant’s amendments to the limitations of the claims.  Thus, the rejection of these claims under 35 U.S.C. §101 is maintained. 
Applicant’s arguments concerning the prior art rejection of the claims under 35 U.S.C. §103, including supposed deficiencies in the prior art references regarding the claims, are not persuasive. Applicant is directed to the discussion of the references of record above in view of the prior art rejections pertaining thereto, and including revised mapping of the claim elements to the prior art necessitated by Applicant’s arguments.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/Amit Patel/
Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696